DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Office Action is in response to Applicant’s amendments/remarks filed 11/17/20.  Claims 3-5 were amended; claims 2 and 6-19 were previously withdrawn without traverse; and claim 20 is newly added.  Claims 1-20 are presently pending; claims 1, 3-5, and 20 are presented for examination.
Response to Arguments
3.	Applicant's arguments, see page 7 of Remarks, filed 11/17/20, with respect to the rejections of claims 1 and 3-5 under 35 U.S.C. 112, second paragraph, have been fully considered but they are not persuasive. 

With regard to claim 1, applicant argues that “normal temperature” is not indefinite as it is well-known that normal temperature is 20 degrees Celsius, according to NIST standards.

Examiner respectfully disagrees.  The attached documents included by applicant in the Remarks discloses that NIST uses a temperature of 20 degrees Celsius and an absolute pressure of 1 atm as a standard called “normal temperature and pressure” (abbreviated NTP).  However, said attached document explicitly states:
“The most used standards are those of the International Union of Pure and Applied Chemistry (IUPAC) and the National Institute of Standards and although these are not universally accepted standards.  Other organizations have established a variety of alternative definitions for their standard reference conditions.”
For example, US Pub. 2007/0017555 to Sekiguchi et al. similarly discloses a substrate processing method and apparatus which defines “normal temperature” as “about 23 degrees Celsius” [¶0107].  Given that said NTP standard used by NIST is not a universally accepted standard, the term “normal temperature” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 1 can be clarified to overcome said grounds of rejection, for example, by an amendment instead reciting “the solidification liquid having a solidification point higher than a normal temperature of 20º C”.  On this basis, the rejections of claims 1 and 3-5 under 35 U.S.C. 112, second paragraph, are maintained as presented in the following Office Action.

4.	Applicant's arguments, see page 7 of Remarks, filed 11/17/20, with respect to the rejections of claims 1 and 3-5 under 35 U.S.C. 102(b) in view of US Pub. 2007/0235062 to Fujiwara et al. (“Fujiwara”) have been fully considered but they are not persuasive. 

With regard to claim 1, applicant argues that the cited prior art does not anticipate every feature of the claim because Fujiwara discloses using deionized water (DIW) as a solidification liquid, wherein the solidification temperature of DIW is well below the claimed normal temperature (20º C).

Examiner respectfully disagrees.  It is noted that the claim limitation in lines 5-6 reciting “the solidification liquid having a solidification point higher than normal temperature” is indefinite under 35 U.S.C. 112, second paragraph, as explained in the response to arguments presented above.  The term “normal temperature” is indefinite such that the scope is unascertainable, therefore deionized water (DIW) can be interpreted broadly as having a solidification point (0º) “higher than normal temperature” as recited in claim 1.  On this basis, Fujiwara anticipates every feature of the claim 1 and the rejections of claims 1 and 3-5 under 35 U.S.C. 102(b) are maintained as presented in the following Office Action.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Lines 5-6 recite “the solidification liquid having a solidification point higher than normal temperature” which renders the claim indefinite as it is unclear what constitutes normal temperature”.  The term “normal temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The scope of the claim is unascertainable and therefore deemed indefinite.  Claim 1 can be clarified to overcome said grounds of rejection, for example, by an amendment instead reciting “the solidification liquid having a solidification point higher than a normal temperature of 20º C”.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


8.	Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pub. 2007/0235062 to Fujiwara et al. (“Fujiwara”).
Regarding claim 1,
Fujiwara discloses a substrate processing method, comprising: 
a first step of supplying a solidification liquid (DIW) (i.e. Step S22: liquid film formation) on a top surface (forming liquid film 11f) of a substrate (Wf) on which particles are adhered [see Fig. 14, 16A; ¶0116] and forming a solidified material (frozen film 13f) of the solidification liquid (liquid film 11f) (i.e. Step S23: liquid film freezing) on 
a second step of removing the solidified material (i.e. Step S24: removal of frozen film) of the solidification liquid from the top surface of the substrate to remove the particles from the top surface of the substrate with the solidified material [see Fig. 14, 16C; ¶0119].  
It is noted that the claim limitation in lines 5-6 reciting “the solidification liquid having a solidification point higher than normal temperature” is indefinite under 35 U.S.C. 112, second paragraph, as explained in the grounds of rejection presented above.
Regarding claims 3 and 4,
Fujiwara discloses the substrate processing method according to claim 1, further comprising promoting solidification of the solidification liquid by supplying a cooling fluid (i.e. supplying cooling gas via gas discharge nozzle 300) having a temperature lower than the solidification point of the solidification liquid to the substrate [see Fig. 16B, 17, 18B; ¶0106, ¶0119], 
wherein the promoting solidification of the solidification liquid includes a step of supplying the cooling fluid (i.e. supplying cooling gas via gas discharge nozzle 300) to the top surface of the substrate (Wf) to which the solidification liquid was supplied [see Fig. 16B, 17, 18B; ¶0106, ¶0119].    
Regarding claims 3 and 5,
Fujiwara discloses the substrate processing method according to claim 1, further comprising promoting solidification of the solidification liquid by supplying a cooling fluid 
wherein the promoting solidification of the solidification liquid includes a step of supplying the cooling fluid (i.e. refrigerant 45 circulated through substrate cooling plate 42 via refrigerant path 44) to an under surface of the substrate (Wb, via substrate cooling surface 42a) to which the solidification liquid was supplied [see Fig. 7; ¶0072-¶0073].    

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. 2007/0235062 to Fujiwara et al. (“Fujiwara”) as applied to claim 1 above, and further in view of US Pub. 2003/0108823 to Muraoka et al. (“Muraoka”).
Regarding claim 20,
Fujiwara discloses the substrate processing method according to claim 1, wherein deionized water (DIW) having a solidification point of 0º C is used as the solidification liquid.  Fujiwara does not explicitly disclose a solidification liquid having a solidification point higher than 20º C.  However it would have been obvious to a person .

Conclusion
11.	The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. 2010/0313915 to Fujiwara et al. discloses a substrate cleaning apparatus and method comprising: forming a liquid film (LP) on a top surface (Wf) of a substrate (W) (i.e. Step S103), supplying cooling gas to the top surface of the substrate via discharge nozzle (3) (i.e. Step S111), and supplying cooling gas to an under surface (Wb) of the substrate to which the solidification liquid was supplied via lower surface nozzle (27) (i.e. Step S122) [see Fig. 4-5; ¶0052-¶0053].  
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                             /DAVID G CORMIER/Primary Examiner, Art Unit 1711